Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 3, 4, and 6-22 are pending. Claims 2 and 5 have been canceled.  Note that, Applicant’s response filed 3/9/21 has been entered. 
Claims 3, 4, 6, and 15-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 16, 2020.
Objections/Rejections Withdrawn
The following objections/rejection as set forth in the Office action mailed 11/27/20 have been withdrawn:
None.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 7, 8, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over WO00/47706 in view of Bettiol et al (US 6,964,943).
‘706 teaches surfactant-containing laundry detergent products and methods for using such products to reduce damage to fabrics that go through many wash then wear cycle, especially fabrics made from cotton, rayon, linen, polyester/cotton blends, etc. See Abstract.  ‘706 teaches liquid laundry products in concentrated forms in which the water content of the liquid laundry composition is preferably less than 40% by weight.  See page 8, lines 15-25.  Additionally, the compositions may contain enzymes such as protease enzymes, etc.  Suitable protease enzymes include protease subtilisins, etc.  Protease enzymes may be present in the liquid formulations in amounts from about 0.0001% to about 10% by weight.  See page 27 and 64.  The composition may contain soil release agents in amounts from 0.01% to about 10% by weight.  Chelating agents may be used in the compositions and include MGDA in acid or salt form in amounts from 0.1% to about 15% by weight.  See page 43.  The composition may be used in treating laundry which have been soiled or stained by contacting the stains and/or soils with a highly concentrated form of the laundry composition.  See page 46.  
‘706 does not teach the specific ethoxylated polyethyleneimine polymer or a method of cleaning laundry using a composition containing MGDA, an ethoxylated polyethyleneimine polymer, a protease, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Bettiol et al teach laundry detergent compositions containing a mannase and a cotton soil release polymer for superior cleaning and soil release performance.  See Abstract.  Suitable soil release polymers include ethoxylated polyethyleneimine 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the specific ethoxylated polyethyleneimine as recited by the instant claims in the composition taught by ‘706, with a reasonable expectation of success Bettiol et al teach that the use of the specific ethoxylated polyethyleneimine as recited by the instant claims in a similar composition provides superior cleaning soil release performance and further, ‘706 teaches the use of soil release polymers in general.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to clean laundry using a composition containing MGDA, an ethoxylated polyethyleneimine polymer, a protease, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success, because the broad teachings of ‘706 in view of Bettiol et al suggest cleaning laundry using a composition containing MGDA, an ethoxylated polyethyleneimine polymer, a protease, and the other requisite components of the composition in the specific amounts as recited by the instant claims.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over WO00/47706 in view of Bettiol et al (US 6,964,943) as applied to claims 1, 7, 8, and 11-14 above, and further in view of Diamond et al (US 2008/0188392) or Cuperus et al (US 5,872,091). 

Cuperus et al teach laundry detergent compositions as well as a method of laundering fabric or soiled garments.  See Abstract.  The compositions provide improved removal of stains containing vegetable material, fruits, juices, jellies, etc.  See column 9, lines 1-15. 
Diamond et al teach cleaning compositions used for cleaning textiles and laundry.  See Abstract.  The cleaning composition may be used to remove stains such as fruit, vegetable, grass, etc.  See para. 47.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to clean stains such as fruit stains from laundry using the composition taught by ‘706, with a reasonable expectation of success, because Cuperus et al or Diamond et al teach the use of a similar cleaning composition to remove fruit stains from soiled laundry and further, ‘706 teaches the use of cleaning laundry in general. 
Response to Arguments
With respect to the rejection of the instant claims under 35 USC 103 using WO00/47706 in view of Bettiol et al, Applicant states that Bettiol et al only specifically discloses the inclusion of polyethyleneimine 1800 E7, amine oxide derivatives of polyethyleneimine 1200E7, polyethyleneimine 1200E7, oxidized derivatives of polyethyleneimine 1200E7, quaternised derivatives of polyethyleneimine 1200E7, and polyethyleneimine 600E20, which are nto eocmpassed by (b1) or (b2).  
Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989).  The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of the disclosed alternatives. See In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004).  Additionally, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971); a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.  In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994); See MPEP 2123(II).  The fact that a reference discloses a multitude of effective combinations does not render any particular formulation less obvious.  Merck & Co., Inc. v. Biocraft Labs, 874 R.2d 804, 808 (Fed. Cir. 1989).  See also, In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985) (obviousness rejection of claims affirmed in light of prior art teaching that “hydrated zeolites will work” in detergent formulations even though “the inventors selected the zeolites of the claims from amount thousands of compounds”);                     In re Susi, 440 F.2d 442, 445 (CCPA 1971) (obviousness rejection affirmed where the disclosure of the prior art was huge, but it undeniably included at least some of the 
For example, Bettiol et al clearly teach the use of a wide range of suitable ethoxylated polyethyleneimines including those of Formula I which clearly fall within the scope of the instant claims (See column 31 and 32 of Bettiol et al ).  Additionally, the Examiner asserts that Bettiol et al is analogous prior art relative to the claimed invention and ‘706 and that one of ordinary skill in the art clearly would have looked to the teachings of Bettiol et al to cure the deficiencies of ‘706.  Bettiol et al is a secondary reference relied upon for its teaching of the specific ethoxylated polyethyleneimine polymer as recited by the instant claims.  The Examiner asserts that one of ordinary skill in the art clearly would have been motivated to use the specific ethoxylated polyethyleneimine as recited by the instant claims in the composition taught by ‘706, with a reasonable expectation of success Bettiol et al teach that the use of the specific ethoxylated polyethyleneimine as recited by the instant claims in a similar composition provides superior cleaning soil release performance and further, ‘706 teaches the use of soil release polymers in general.  Thus, the Examiner asserts that the teachings of ‘706 in view of Bettiol et al are sufficient to render the claimed invention obvious under 35 USC 103.   
With respect to the rejection of instant claims 9 and 10 under 35 U.S.C. 103 as being unpatentable over WO00/47706 in view of Bettiol et al as applied to claims 1, 7, 8, and 11-14, and further in view of Diamond et al or Cuperus et al, Applicant states that the teachings of ‘706 in view of Bettiol et al are not sufficient to suggest the claimed invention and that the teachings of Diamond et al or Cuperus et al are not sufficient to 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        


/G.R.D/June 1, 2021